Case 2:19-cr-20164-TGB-EAS ECF No. 55, PageID.429 Filed 01/27/21 Page 1 of 8




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


UNITED STATES OF AMERICA,                          2:19-CR-20164

                   Plaintiff,                  ORDER DENYING
                                            DEFENDANT’S MOTIONS
      v.                                    FOR RECONSIDERATION
                                             AND TO ACCEPT LATE
MICHAEL ENGLISH,
                                             FILING, AND SECOND
                   Defendant.                    MOTION FOR
                                           COMPASSIONATE RELEASE
                                            (ECF NOS. 45, 46, AND 48)

     Defendant Michael English is serving a 78-month prison term for a

conspiracy to distribute controlled substances that also involved

instances of drug-trafficking. ECF No. 44. On November 17, 2020, the

Court denied Defendant’s motion for compassionate release. Id. Now, he

moves for reconsideration of that order and to accept late filing of said

motion. See ECF Nos. 44, 45 and 46. In addition, Defendant moves for a

second motion for compassionate release. See ECF No. 48. As explained

below, Defendant’s motions will be DENIED.

                                I.   Legal Standard

           a. Motion for Reconsideration.

     The Court will grant a motion for reconsideration if the moving

party shows (1) “a palpable defect,” (2) the defect misled the court and

the parties, and (3) that correcting the defect will result in a different

                                       1
Case 2:19-cr-20164-TGB-EAS ECF No. 55, PageID.430 Filed 01/27/21 Page 2 of 8




disposition of the case. E.D. Mich. Local Rules. 7.1(h)(3). A “palpable

defect” is one where the defect is “obvious, clear, unmistakable, manifest,

or plain.” Michigan Dept. of Treasury v. Michaelec, 181 F. Supp. 2.d 731,

734 (E.D. Mich. 2002) (citations omitted). Motions for reconsideration
that “merely present the same issued ruled upon the Court, either

expressly or by reasonable implication” will not be granted. E.D. Mich.

Local Rules 7.1(h)(3). A motion for reconsideration “must be filed within

14 days after entry of the judgment or order.” Id. at 7.1(h)(1).

        b. Motion for Compassionate Release.

     District courts grant defendant-filed motions seeking release under

18 U.S.C. § 3582(c)(1)(A) when a petitioner is able to make two showings.

United States v. Jones, 980 F.3d 1098, 1106 (6th Cir. 2020); see also
United States v. Ruffin, 978 F.3d 1000 (6th Cir. 2020). First, “whether

extraordinary and compelling circumstances merit a sentence reduction.”

Where district courts are assessing a defendant-filed motion, they have

full discretion to determine whether an “extraordinary and compelling

reason justifies compassionate release” without consulting the policy

statement of U.S.S.G. § 1B1.13. See Jones, 980 F.3d at 1109. Second,

“whether applicable § 3553(a) factors warrant such a reduction.” See id.

at 1106-08. Section 3553(a) consists “of sentencing factors, such as the

nature of the offense, the characteristics of the defendant, and numerous



                                     2
Case 2:19-cr-20164-TGB-EAS ECF No. 55, PageID.431 Filed 01/27/21 Page 3 of 8




penological objectives.” Furthermore, district courts are “‘best situated to

balance the § 3553(a) factors.’” Id. at 1114.

                            II. Discussion
        a. Motion for Reconsideration and Motion to Accept Late
           Filing (ECF Nos. 45 and 46).

     On December 4, 2020, Defendant filed a motion of reconsideration

of this Court’s November 17, 2020 order denying his first motion for

compassionate release pursuant to Local Rule 7.1. See ECF No. 45. At

the same time, Defendant filed a motion to accept late filing of said

motion for reconsideration. See ECF No. 46. In his motion to accept late

filing, Defendant asks this Court to waive the requirement that motions
for reconsideration “be filed within 14 days after entry of the judgment

or order.” E.D. Mich. Local Rules 7.1(h)(3).

     Here, Defendant has filed his motion for reconsideration eighteen

days after this Court issued its order. See ECF No. 45. Although
Defendant details events that led to him discovering that he had tested

positive for COVID-19 and that he had sought concurrence with opposing

counsel, he provides no reason as to why he was not able to file his motion

for reconsideration within the 14-day requirement. As such, Defendant’s

motion for reconsideration is untimely. See E.D. Mich. Local Rules 7.1

(h)(3). Defendant’s motions for reconsideration and to accept late filings

are denied.


                                     3
Case 2:19-cr-20164-TGB-EAS ECF No. 55, PageID.432 Filed 01/27/21 Page 4 of 8




        b. Second Motion for Compassionate Release (ECF No.
           48).

     On November 17, 2020, this Court denied Defendant’s original

motion for compassionate release. See ECF No. 44. Defendant now move
for a second time seeking compassionate release. See ECF No. 48.

Defendant premises his satisfaction of 18 U.S.C. § 3852(c)(1)(A)’s

“administrative exhaustion” requirement on the theory that when prison

wardens decline to review a second motion for compassionate release on

the basis that the first one was denied, petitioners have exhausted their

administrative remedies. Id. at PageID.315. But Defendant fails to cite
to any authority in either case law or the statutory text of the First Step

Act in support of this interpretation.1 Defendant also fails to cite any

support for the proposition that defendants may file subsequent motions

for compassionate release. In addition, because Defendant attempted to

submit his second motion for compassionate release on December 12,

2020 and then filed this motion before the Court on December 28, 2020,

the thirty-day requirement under the second prong is not met here. Id.

Thus, the Court is presented with the novel question of whether declining

to review a subsequent motion for compassionate release because the

first one was denied constitutes exhaustion of administrative remedies.

1 Imprisoned petitioners may file a motion for compassionate release
after “(1) exhausting the BOP’s administrative process; or (2) thirty days
after the warden received the compassionate release request—whichever
is earlier.” Jones, 980 F.3d at 1105 (citing First Step Act of 2018, Pub. L.
115-391, Title VI, § 603(b)); see also 18 U.S.C. § 3852(c)(1)(A) (2020).
                                      4
Case 2:19-cr-20164-TGB-EAS ECF No. 55, PageID.433 Filed 01/27/21 Page 5 of 8




But the Court need not answer this question because it will address the

merits of Defendant’s second motion and conclude that the record does

not support granting the motion.

      First, the record does not support a finding of extraordinary and

compelling circumstances justifying release. Defendant does have

medical conditions, such as his obesity, high blood pressure, and

hypertension that weigh in favor of a finding of compelling

circumstances. ECF No. 48, PageID.313. But Defendant’s medical

records also indicate that he tested positive for COVID-19 on December

8, 2020, experienced mild symptoms, was placed into isolation, provided

daily medical attention, and has since recovered. See ECF No. 53,
PageID.370-89; see also ECF No. 48, PageID.320. While there is evidence

that reinfection could be possible, there is also evidence that recovery

from COVID-19 confers natural immunity from the virus for a period of

time.2 Such inconclusive evidence does not suggest that Defendant’s

health   condition    demonstrates     extraordinary     and    compelling

circumstances.

     Furthermore, Defendant’s bout with COVID-19 suggest that his

obesity, high blood pressure, and hypertension do not pose a significant

risk to his health if he were to be reinfected. In Defendant’s reply to the

2 Facts about COVID-19 Vaccines, Centers for Disease Control and
Prevention, (January 25, 2021), https://www.cdc.gov/coronavirus/2019-
ncov/vaccines/facts.html#.
                                 5
Case 2:19-cr-20164-TGB-EAS ECF No. 55, PageID.434 Filed 01/27/21 Page 6 of 8




Government’s opposition, he cites to inconsistencies and inaccurate

documentation in his medical report. ECF No. 54, PageID.419. But even

taking Defendant’s account of the events in the light most favorable to

him, his conditions still do not rise to a level constituting extraordinary

and compelling circumstances.

     Next, Defendant cites to the conditions at FCI Loretto, where he is

presently incarcerated, as warranting his early release. Defendant points

to the crowding of inmates and the malfunctioning of sewage systems as

hazards exacerbating the potential for reinfection. However, as of

January 25, 2021, only one inmate and sixteen prison staff have recently

tested positive for COVID-19. These numbers are in sharp contrast to the
746 inmates who tested positive just a few weeks ago and that Defendant

cited in his brief. ECF No. 48, PageID.317. In addition, the Bureau of

Prisons have begun the vaccination program of its prison staff, as well as

inmates with high-risk profiles.3 Defendant’s medical record also shows

that when he tested positive for COVID-19, he was isolated for over two

weeks and, on a daily basis, a medical health professional provided him

medical attention. The medical staff also provided some medication for

his inflammation and other symptoms. ECF No. 53, PageID.397. These




3  COVID-19 Cases, Bureau of Prisons,               (January    25,   2021),
https://www.bop.gov/coronavirus/.
                                  6
Case 2:19-cr-20164-TGB-EAS ECF No. 55, PageID.435 Filed 01/27/21 Page 7 of 8




factors do not suggest extraordinary and compelling circumstances

justifying Defendant’s early release.

     Finally, Defendant argues that the sentencing factors weigh in

favor of early release. ECF No. 48, PageID.321-23. In addition to

restating arguments that this Court considered and rejected in the

original motion for compassionate release, Defendant cites to “living

every day in fear of contracting COVID-19 due to factors outside of one’s

control” as a deterrent. Id. at PageID.322. If released, Defendant would

“practice social distancing and proper hygiene” and will have various

employment opportunities available to him. But as stated in its previous

order, Defendant had been found guilty of a large-scale interstate
distribution of drugs for which he was an “organizer, leader, manager, or

supervisor.” ECF No. 44, pageID.300. And Defendant “engaged in this

serious criminal behavior after he completed a substantial sentence for a

prior, similar drug-trafficking conviction.” Id. At the time of the order, he

had “only served approximately 10 percent of his sentence.” Id. Not more

than three months have passed since the issuance of that order. See id.
As such, considering the § 3553(a) sentencing factors, the Court

concludes that Defendant is not entitled to compassionate release. Such

an early release would undermine the goals of deterrence and

punishment and also would not adequately protect the community.




                                     7
Case 2:19-cr-20164-TGB-EAS ECF No. 55, PageID.436 Filed 01/27/21 Page 8 of 8




                                CONCLUSION

     For   the   reasons    stated   above,    Defendant’s    motions    for

reconsideration and to accept late filing are DENIED. Defendant’s

second motion for compassionate release is also DENIED.

IT IS SO ORDERED.


Dated: January 27, 2021        s/Terrence G. Berg
                               TERRENCE G. BERG
                               UNITED STATES DISTRICT JUDGE




                                     8
